Citation Nr: 0300934	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease in conjunction with non-VA 
hospital treatment in June 1998.  



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION


The veteran served on active duty from March 1945 to 
November 1946.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.  


FINDING OF FACT

The veteran is not shown to have developed or sustained 
aggravation of coronary artery disease due to any failure 
of VA to provide hospital and/or medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for coronary artery disease have 
not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.358, 3.800 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  38 U.S.C.A. § 1151

38 U.S.C.A § 1151 provides that, where a veteran suffers a 
disability or aggravation of a disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
also 38 C.F.R. § 3.800.  Amendments to 38 U.S.C.A. § 1151 
made by Public Law 104-204 require a showing not only that 
the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998). Therefore, as the veteran filed his claim in 
March 1999, this claim must be decided under the current, 
post- October 1, 1997 version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.  

In pertinent part, the VA General Counsel has held in a 
precedent opinion that 38 U.S.C.A. § 1151 authorizes 
compensation for additional disability alleged to have 
resulted from the omission or failure by VA to diagnose 
and/or treat a preexisting disease if it is determined 
that (1) VA failed to diagnose and/or treat a preexisting 
disease or injury, (2) a physician exercising the degree 
of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition 
and rendered treatment, and (3) the veteran suffered 
disability which would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-
2001.  

For compensation under 38 U.S.C.A. § 1151, the additional 
disability must actually result from VA hospitalization or 
medical or surgical treatment, or examination, (or VA 
failure to provide it) and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2).  

A claim for compensation under 38 U.S.C.A. § 1151 must be 
accompanied by medical evidence of a current disability 
and medical evidence that the current disability resulted 
from VA hospitalization or treatment (or VA failure to 
provide it).  Precedent opinions of the VA General Counsel 
have noted that, although claims under section 1151 are 
not based upon actual service connection, there are 
similarities in their adjudication, including the 
requirement of medical evidence to establish a causal 
connection between the act (or failure to act) by VA and 
the disability in issue.  See VAOGCPREC 7-97 (Jan. 29, 
1997); VAOGCPREC 8-97 (Feb. 11, 1997).  

The veteran in this case is claiming, essentially, that a 
VA decision not to accept his transfer from another 
hospital resulted in CABG surgery for coronary artery 
disease.  

The actual medical records show that the veteran had been 
treated at a VA hospital from May 9 to 13, 1998, for chest 
pain that had become continuous.  He was admitted from an 
ambulance transfer from Baptist Memorial Hospital in 
Ripley, Tennessee.  He stated that the pain had been 
relieved at home with sublingual nitroglycerin 
momentarily.  The admitting diagnosis was pericarditis.  
His chest pain resolved.  The cause of the pericarditis 
remained questionable during hospitalization but it was 
felt that he might have suffered from acute myocardial 
infarction and might have post-myocardial infarction 
pericarditis.  He underwent an echocardiogram, on May 11, 
and the results were termed borderline and abnormal with 
mild mitral regurgitation, aortic insufficiency, and 
tricuspid regurgitation but also with normal left 
ventricular size, systolic function in the low-normal 
range and no vegetation or pericardial effusion.  He was 
discharged home in stable condition.  He was to follow-up 
at the cardiovascular clinic in two weeks with the next 
available primary care physician.  The final diagnoses 
included pericarditis.  

Records from Baptist Memorial Hospital-Lauderdale show 
that the veteran came to the emergency department of the 
hospital on June 9, 1998, with complaints of 
mid-sternal chest pain without radiation and pain 
("hurts") with deep breathing since 2:00 A.M.  It was 
noted that he had had an episode of pericarditis a month 
previously and that this was exactly like that.  The pain 
was described as sharp, worse with deep inspiration and 
when sitting forward or laying back, and with the 
inability to take a deep breath due to the pain.  The pain 
was not relieved by taking nitroglycerin.  The initial 
diagnosis was chest pain with myocardial infarction to be 
ruled-out.  Recorded physician consultations indicated 
that a physician initially recommended that the veteran be 
referred to VA.  A VA physician was contacted and 
reportedly did not feel that a transfer was appropriate at 
that time.  Another physician was consulted and indicated 
that an ambulance transfer would be made to Baptist 
Memorial Hospital-East (Memphis, Tennessee).  

The veteran was admitted to Baptist Memorial Hospital-East 
(Memphis, Tennessee) and underwent cardiac catheterization 
that demonstrated 3-vessel coronary artery disease with 
mitral regurgitation and ejection fraction of 40 percent.  
He then underwent CABG of quadruple by-pass with vein 
grafts to the diagonal, right coronary artery, second and 
third obtuse marginal vessels, and left internal mammary 
artery (LIMA) bypass to the left anterior descending 
vessel.  He did well postoperatively but exhibited 
evidence of myeloproliferative disorder.  The final 
diagnoses were coronary artery disease with unstable 
angina, CABG surgery, recurrent pericarditis, and mild 
proliferative disorder.  

In October 1998, Jan L. Turner, M.D., reported that the 
veteran had improved significantly since surgery with only 
minor incisional symptoms and was back working regularly.  
He denied any chest pain, acute dyspnea, paroxysmal 
nocturnal dyspnea, orthopnea, peripheral edema, syncope or 
near syncope.  He was back to normal activity.  The 
impressions were coronary artery disease: severe triple 
vessel disease on catheterization in June 1998 and CABG in 
June 1998, mild left ventricular dysfunction with an 
ejection fraction of 40 percent on catheterization on June 
12, 1998, 2+ mitral regurgitation, and diabetes mellitus.  
Dr. Turner stated that he was delighted with the veteran's 
status.  The next visit was planned in 6 months.  

As indicated, the veteran is claiming compensation for his 
coronary artery disease in CABG status that was detected 
and surgically treated in June 1998 at another hospital.  
It is true that VA apparently was consulted when he was in 
the emergency department at Baptist Memorial Hospital-
Lauderdale, where he went on June 9 with his attack of 
chest pain, and VA in effect refused transfer on the 
indicated basis that it was not felt to be appropriate.  
However, this refusal is not shown to have been careless, 
negligent, a lack of proper skill, an error in judgment, 
or any similar instance of fault on VA's part.  Moreover, 
this refusal is not shown to have been the proximate cause 
of additional disability that was not reasonably 
foreseeable.  

About a month before the veteran's coronary artery disease 
was detected, he had been treated during VA 
hospitalization for acute pericarditis.  The 
echocardiogram performed during that period of 
hospitalization had been borderline and abnormal, but not 
diagnostic of coronary artery disease.  He was not 
discharged from that period of hospitalization until his 
condition had stabilized with treatment.  Nothing that 
transpired with respect to his hospital treatment in June 
1998 is shown to have been the result of VA hospital 
treatment in May 1998.  

The veteran's coronary artery disease was not detected and 
confirmed until he underwent the cardiac catheterization 
during hospitalization at Baptist Memorial Hospital East 
(Memphis, Tennessee).  That hospital did accept his 
transfer by ambulance from the Lauderdale emergency 
department, but there is no indication that the VA's 
unacceptance of the transfer was thereby negligent, 
careless or unskillful.  Certainly, the fact that VA did 
not accept the transfer from the Lauderdale facility is 
not shown to have resulted in coronary artery disease at 
such an advanced stage that CABG surgery was needed.  In 
other words, the VA's decision not to accept the transfer 
was a coincidence that was neither a negligent, careless, 
or unskilled exercise in medical judgment nor a factor in 
the severity of coronary artery disease requiring CABG 
surgical treatment.  Since the VA's decision not to accept 
the transfer of the veteran on June 9, 1998, did not cause 
or aggravate coronary artery disease requiring CABG 
surgery, the requirements for compensation under 38 
U.S.C.A. 1151 are not met.  

The Board would note that the medical evidence following 
the CABG procedure, as reported by Dr. Turner, indicates 
that the veteran recovered from surgery, has stabilized, 
has returned to normal work activity, and no longer 
experiences the chest pain or other symptoms he had of 
coronary artery disease.  In other words, the medical 
evidence shows no additional disability from coronary 
artery disease in CABG status for which compensation would 
be payable under 38 U.S.C.A. § 1151.  

In summary, while VA did refuse the hospital transfer in 
June 1998, this omission is not shown to have been 
prompted by a lack of skill and care ordinarily required 
of the medical profession so that the veteran reasonably 
should have been accepted for transfer to diagnose and 
treat his coronary artery disease, nor is it shown that 
this omission resulted in any disability that would have 
been avoided if proper diagnosis and treatment had been 
rendered by VA.  Accordingly, the compensation claimed 
under 38 U.S.C.A. § 1151 is not warranted.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA has complied with 
the VCAA's duty to notify by providing the veteran with 
the specific provisions of 38 U.S.C.A. § 5103(a) in the 
August 2002 Supplemental Statement of the Case.  

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records have been associated with 
the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA has fulfilled it duty 
to assist under the VCAA. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease in conjunction with non-VA hospital treatment in 
June 1998 is denied.  


		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



